Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed on 03/09/2022. Claims 1-7 and 9-30 are pending in the case. 

Applicant Response
In Applicant’s response dated 03/09/2022, Applicant amended Claims 1, 2, 6, 7, 13, 14, and 18 and 19, added a new claim 26-30 and argued against all objections and rejections previously set forth in the Office Action dated 12/09/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/09/2011 has been entered.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-10, 14-15, 20-22, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al., (Pub. No.: US 20150262286 A1, Pub. Date: September 17, 2015) in view of Ni et al. (Pub. No.: US 20190361575 Al, Pub. Date: November 28, 2019) in further view in further view of Pryor (Pub. No.: US 20100182136 Al, Pub. Date: July 22, 2010) 

Regarding independent Claim 1, 
	Cypher teaches a method comprising: 
receiving, at data processing hardware, sensor data from one or more sensors within a [retail] environment (see Cypher: Fig.6A, [0077], “interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof… Fig.6B, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or purchase items offered for sale by the retail store.”, i.e. the embedded motion sensor are part of the retail environment that provide sensor data to the server); 
displaying, by the data processing hardware, an interactive window of the [retail API ] on a display panel mounted to a wall within a [retail] environment, (see Cypher: Fig.6A, [0039], “the networked retail store system 100 also includes an interactive wall display 110, an interactive mirror display 112, and an interactive product display 114 all configured to communicate with each other and with the retail store server 102 over an internal network 101. As will be discussed in greater detail below, each of the interactive wall display 110, interactive mirror display 112, and the interactive product display 114 may also communicate and exchange data over an external communication network (e.g., the Internet).”), the display panel having a forward surface configured to be at or near an outer surface of the wall adjacent to the forward surface (see Cypher: Fig.6A, [0075], illustrating  “ interactive wall display 110 may occupy at least a portion of a wall of the interior or exterior of a retail store. The interactive wall display 110 may be designed such that it provides an aesthetic complement to the interior or exterior of the retail store.”)

	As shown above, Cypher teaches an interactive display system in a retail environment that is activated by the presence of a user and sensors that provide data and additional information to the server to activate the interactive display interface and all the components of interactive retail display system.

However, Cypher does not explicitly teach or suggest the method that comprise:
activating, by the data processing hardware, a kitchen API configured to communicate with one or more appliance APIs within the kitchen environment, each appliance API configured to control at least one appliance within the kitchen environment
displaying, by the data processing hardware, an interactive window of the kitchen API on a display panel mounted to a wall within a kitchen environment, the display panel having a forward surface configured to be at or near an outer surface of the wall adjacent to the forward surface and 

Ni teaches or suggest the method that comprise:
activating, by the data processing hardware, a kitchen API configured to communicate with one or more appliance APIs within the kitchen environment (see Ni: [0040], describing the Kitchen appliances activated and controlled by the user 302, “For instance, a current status of the first connected device 132 can be, "oven: status(power[off], temperature[0])," therefore the configuration of the dial 334 can reflect multiple current parameters of the first connected device 318. In other words, the dial 334 being at its lowest state indicates that the oven is off and hence, the temperature is set to 0. Such parameters can be consolidated and reflected at a single graphical control element in order to preserve space in the composite graphical assistant interface 340, and provide a more intuitive modality through which to provide more information to the user 302. If the user 302 had selected the "control dishwasher" selectable suggestion element 312, a switch 336 can be presented at the different composite graphical assistant interface 340, based on the particular second connected device 324 having a current status of "off," and a single parameter to control (on or off).”), each appliance API configured to control at least one appliance within the kitchen environment (see Ni: Fig.3B, [0039], “ first connected device 318 (e.g., an oven) is off, the automated assistant can suggest that the user control the oven by presenting a selectable suggestion element 310 at the composite graphical assistant interface 306. Furthermore, because a current status of a second connected device 324 (e.g., a dishwasher) is off, the automated assistant can suggest that the user control the dishwasher by presenting a selectable suggestion element 312 at the composite graphical assistant interface 306.”); and 
	Because both Cypher and Ni are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to include a display in a kitchen environment and a method of activating the kitchen API based on the presence of the user as taught by Ni. After modification of Cypher, the interactive display that is in the retail environment can also be implemented in any environment such as kitchen or home environment to control appliances and home devices as taught by Ni. One would have been motivated to make such a combination in order to provide users efficient and easier way of controlling devices.
	As shown above, Cypher teaches an interactive display system in a retail environment that is activated by the presence of a user and sensors that provide data and additional information to the server to activate the interactive display interface and all the components of interactive retail display system. Furthermore Ni teaches connected devises in the kitchen environment that are controlled by user and an interactive tablet or display that is located in the kitchen. 

Cypher and Ni does not explicitly teach or disclose the system wherein 
displaying, by the data processing hardware, an interactive window of the kitchen API on a display panel mounted to a wall within a kitchen environment, the display panel having a forward surface configured to be at or near an outer surface of the wall adjacent to the forward surface and 
	
However, Pryor teaches the system wherein:
displaying, by the data processing hardware, an interactive window of the kitchen API on a display panel mounted to a wall within a kitchen environment, the display panel having a forward surface configured to be at or near an outer surface of the wall adjacent to the forward surface (see Pryor: Fig.1C, [0009],[0088],[0089] “Portions of the screen may be curved, for example up the backsplash region of a countertop or range.” , [0088] stating “surface of a work board 150 illuminated and sensed by a projector/sensor module 151. The Surface of the work board is curved up in the backsplash region 152 such that projection and sensing (both or individually) can also be done on the more vertical surface region 152, assuming the projector/sensor version has sufficient depth of field.” and [0089] stating  “The curved up backsplash area may in one example provide as an easy to read announcement or note board, and like other screens may display pictures and the like. Typically the backsplash is vertical and located adjacent a wall.”)
	Because Cypher, Ni and Pryor are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to include a backsplash having a display and being mounted vertically to protect a wall within a retail environment as taught by Pryor. One would have been motivated to make such a combination in order to save space in a retail environment and increase usage efficiency and user experience when interacting with the home appliances. 

Regarding Claim 2, 
	Cypher, Ni and Pryor teaches all the limitations of Claim 26. Cypher further teaches the method wherein overlay is touch sensitive for interaction with the display panel. (see Cypher: Fig.1, [0039], “the networked retail store system 100 also includes an interactive wall display 110, an interactive mirror display 112, and an interactive product display 114 all configured to communicate with each other and with the retail store server 102 over an internal network 101.”)

Regarding Claim 3, 
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher  further teaches the method wherein the sensor comprises at least one of a time of flight (TOF) sensor or an infrared (IR) sensor (see Cypher: Fig.1, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof.”)

Regarding Claim 9, 
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher further teaches the method further comprising generating, by the data processing hardware, an access request to a remote server associated with a respective appliance API, the access request comprising a user interaction (see Cypher: Fig.9, [0112], “at operation 920. Consistent with some embodiments, in accessing the detailed product information, the identification module 814 may work in conjunction with the RFID reader 806 to transmit interrogator data to an RFID tag affixed to the item, and receive a response from the RFID tag that includes an identifier of the item. The identification module 814 may then use the identifier of the item to retrieve the detailed product information from the database 108.”)

Regarding Claim 10, 
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher further teaches the method wherein the interactive window tracks a location of the user within the kitchen environment (see Cypher: Fig.1, [0056], “the user data may also include a record of user activity. Accordingly, the network-based marketplace 202 may monitor, track, and record the activities and interactions of a user, using one or more devices (e.g., client device 204), with the various modules of the network system 200. Each user session may be stored in the database 228 as part of an activity log and each user session may also be maintained as part of the user data.”)

Regarding independent Claim 13, 
Cypher teaches a system comprising: 
a sensor (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to the interactive wall display 110 may result in a change in the content being displayed.”); 
data processing hardware (see Cypher: Fig.8, [0088], “the controller 802 may represent a set of logic (e.g., executable software instructions) and the corresponding hardware (e.g., memory and processor) for executing the set of logic.”); and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ( see Cypher: Fig.8, [0088], “the controller 802 may represent a set of logic (e.g., executable software instructions) and the corresponding hardware (e.g., memory and processor) for executing the set of logic.”), comprising: 
receiving sensor data from the sensor within the [retail] environment (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to the interactive wall display 110 may result in a change in the content being displayed.”); 
determining that the sensor data indicates a presence of a user (see Cypher: Fig.6A, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or purchase items offered for sale by the retail store. As an example, FIG. 6B is a diagram illustrating a GUI 600 being presented by the interactive wall display 110 in response to detecting the presence of an individual 602, according to an example embodiment.”)
activating a [a retail store API] based on the presence of the user (see Cypher: Fig.6B, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or purchase items offered for sale by the retail store”)
displaying an interactive window of the [a retail store API] on the display panel (see Cypher: Fig.6A, [0039], “the networked retail store system 100 also includes an interactive wall display 110, an interactive mirror display 112, and an interactive product display 114 all configured to communicate with each other and with the retail store server 102 over an internal network 101. As will be discussed in greater detail below, each of the interactive wall display 110, interactive mirror display 112, and the interactive product display 114 may also communicate and exchange data over an external communication network (e.g., the Internet).”
	As shown above, Cypher teaches an interactive display system in a retail environment that is activated by the presence of a user and sensors that provide user presence information to activate the display system. 
	However, Cypher does not explicitly teach or suggest the system that comprise:
a display in a kitchen environment and 
activating, by the data processing hardware, a kitchen API based on the presence of the user, the kitchen API configured to communicate with one or more appliance APIs within the kitchen environment, each appliance API configured to control at least one appliance within the kitchen environment.

Ni teaches that method that comprise:
a display in a kitchen environment (see Ni: Fig.3A, Fig.3B, [0038], [0040],  illustrating user 302 in the kitchen environment “ views 300 and 344 of a user 302 being provided suggestions for controlling one or more connected devices based on an interaction between the user 302 and an automated assistant, and/or a current status of one or more connected devices.”) and 
activating, by the data processing hardware, a kitchen API based on the presence of the user( See Ni: Fig.3A, 3B, [0038], “views 300 and 344 of a user 302 being provided suggestions for controlling one or more connected devices based on an interaction between the user 302 and an automated assistant, and/or a current status of one or more connected devices.”), the kitchen API configured to communicate with one or more appliance APIs within the kitchen environment, each appliance API configured to control at least one appliance within the kitchen environment (see Ni: [0040], describing the Kitchen appliances activated and controlled by the user 302, “For instance, a current status of the first connected device 132 can be, "oven: status(power[off], temperature[0])," therefore the configuration of the dial 334 can reflect multiple current parameters of the first connected device 318. In other words, the dial 334 being at its lowest state indicates that the oven is off and hence, the temperature is set to 0. Such parameters can be consolidated and reflected at a single graphical control element in order to preserve space in the composite graphical assistant interface 340, and provide a more intuitive modality through which to provide more information to the user 302. If the user 302 had selected the "control dishwasher" selectable suggestion element 312, a switch 336 can be presented at the different composite graphical assistant interface 340, based on the particular second connected device 324 having a current status of "off," and a single parameter to control (on or off).”)
	Because both Cypher and Ni are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to include a display in a kitchen environment and a method of activating the kitchen API based on the presence of the user as taught by Ni. After modification of Cypher, the interactive display that is in the retail environment can also be implemented in any environment such as kitchen or home environment to control appliances and home devices as taught by Ni. One would have been motivated to make such a combination in order to provide users efficient and easier way of controlling devices. 
	Cypher and Ni does not explicitly teach or suggest the system wherein a backsplash having a display panel  configured to be mounted to a wall above a counter within a kitchen environment and having a forward surface configured to extend vertically from adjacent the counter.

However, Pryor teaches the system wherein:
a backsplash having a display panel  configured to be mounted to a wall above a counter within a kitchen environment and having a forward surface configured to extend vertically from adjacent the counter (see Pryor: Fig.1C, [0009],[0088],[0089] “Portions of the screen may be curved, for example up the backsplash region of a countertop or range.” , “surface of a work board 150 illuminated and sensed by a projector/sensor module 151. The Surface of the work board is curved up in the backsplash region 152 such that projection and sensing (both or individually) can also be done on the more vertical surface region 152, assuming the projector/sensor version has sufficient depth of field.”, “The curved up backsplash area may in one example provide as an easy to read announcement or note board, and like other screens may display pictures and the like. Typically the backsplash is vertical and located adjacent a wall.”)
	Because Cypher, Ni and Pryor are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to include a backsplash having a display and being mounted vertically to protect a wall within a retail environment as taught by Pryor. One would have been motivated to make such a combination in order to save space in a retail environment and increase usage efficiency and user experience when interacting with the home appliances. 

Regarding Claims 14
	Cypher, Ni and Pryor teaches all the limitations of claim 29. Cypher further teaches the system wherein overlay is touch sensitive for interaction with the display panel (see Cypher: Fig.1, [0039], “the networked retail store system 100 also includes an interactive wall display 110, an interactive mirror display 112, and an interactive product display 114 all configured to communicate with each other and with the retail store server 102 over an internal network 101.”) 

Regarding Claims 15  
	Cypher, Ni and Pryor teaches all the limitations of claim 13. Cypher further teaches the system wherein the sensor comprises at least one of a time of flight (TOF) sensor or an infrared (IR) sensor (see Cypher: Fig.1, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof.”)

Regarding Claim 20, 
	Cypher, Ni and Pryor teaches all the limitations of Claim 13. Cypher further teaches the system wherein determining that the sensor data indicates the presence of the user (see Cypher: Fig.6A, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or purchase items offered for sale by the retail store. As an example, FIG. 6B is a diagram illustrating a GUI 600 being presented by the interactive wall display 110 in response to further comprises:
determining an identity of the user present within the kitchen environment (see Cypher: Fig.9, [0108], “At operation 905, the authentication module 812 identifies an individual in a retail store.”) and
determining an authorization for the user present at the kitchen API based on the determined identity (see Cypher: Fig.9, [0108], “the authentication module 812 may identify the individual by performing facial recognition analysis on image data received from the camera 804. Once the individual is identified, the authentication module 812 may identify a user account of the individual (e.g., maintained by the networked retail store system 100 or the network-based marketplace 202), at operation 910. The identifying of the user account of the individual may, for example, be based on profile image data included in user profile data maintained as part of the user account.”)

Regarding Claims 21,
	Cypher, Ni and Pryor teaches all the limitations of Claim 13. Cypher further teaches the system wherein the operations further comprise generating an access request to a remote server associated with a respective appliance API, the access request comprising a user interaction (see Cypher: Fig.9, [0112], “at operation 920. Consistent with some embodiments, in accessing the detailed product information, the identification module 814 may work in conjunction with the RFID reader 806 to transmit interrogator data to an RFID tag affixed to the item, and receive a response from the RFID tag that includes an identifier of the item. The identification module 814 may then use the identifier of the item to retrieve the detailed product information from the database 108.”)

Regarding Claims 22,
	Cypher, Ni and Pryor teaches all the limitations of Claim 13. Cypher further teaches the system wherein the interactive window tracks a location of the user within the [retail] environment (see Cypher: Fig.1, [0056], “the user data may also include a record of user activity. Accordingly, the network-based marketplace 202 may monitor, track, and record the activities and interactions of a user, using one or more devices (e.g., client device 204), with the various modules of the network system 200. Each user session may be stored in the database 228 as part of an activity log and each user session may also be maintained as part of the user data.”)
	Ni further teaches the interactive system that tracks a location of the user within the kitchen environment (see Ni: Fig.1, [0026], “Additionally, or alternatively, the automated assistant can provide suggestions based on a location of the user 120. For instance, a user 120 can have a history of causing their oven (e.g., the first connected device 132) to perform a first function and their tablet device 150 to perform a second function when the user 120 is in their kitchen 148. Therefore, when the user 120 causes the first connected device 132 to perform the first function, and the user 120 is determined to be in the kitchen 148, the automated assistant can cause a selectable suggestion element to be provided at a composite graphical assistant interface. The selectable suggestion element can operate as a suggestion for the user 120 to cause the second function to be performed at the second connected device 146. The user can be determined to be in the kitchen 148 based on, for example, the client device 102 or tablet device 150 being utilized by the user to perform the first function. “Kitchen” can optionally be identified as an explicit location based on, for example, device 102 and/or device 150 being assigned a label for kitchen 148.”)
	Because both Cypher and Ni are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to include a display in a kitchen environment and a method of activating the kitchen API based on the presence of the user as taught by Ni. After modification of Cypher, the interactive display that is in the retail environment can also be implemented in any environment such as kitchen or home environment to control appliances and home devices as taught by Ni. One would have been motivated to make such a combination in order to provide users efficient and easier way of controlling devices.
	
Regarding Claim 26
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher further teaches the system wherein the display panel includes an overlay that forms the forward surface (see Cypher: Fig.6A, 6B, [0077], “display unit 116 (overlay) of the interactive wall display 110 is an electronic video display that presents various image content (e.g., a background image). The image content may be a single image, a slideshow of images, or a video.”)


Regarding Claims 29
	Cypher, Ni and Pryor teaches all the limitations of Claim 13. Cypher further teaches the system wherein the backsplash includes an overlay that forms the forward surface and is arranged between the display panel and the user (see Cypher: Fig.6A, 6B, [0077], “display unit 116 (overlay) of the interactive wall display 110 is an electronic video display that presents various image content (e.g., a background image). The image content may be a single image, a slideshow of images, or a video.”)

Claims 4-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Ni and in further view of Pryor as applied to Claims 1-3, 9-10, 14-15,20-22, 26 and 29 as shown above and in further view of Luchner et al. (Pub. No.: US 20190073040 Al, Pub. Date: March 7, 2019.)

Regarding Claim 4,  
Cypher, Ni and Pryor teach the method of claim 1, further comprising:
receiving, at the data processing hardware, updated sensor data from the one or more sensors (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to the interactive wall display 110 may result in a change in the content being displayed.”) 
	Cypher, Ni and Pryor does not explicitly teach or disclose the method wherein determining, by the data processing hardware, that the updated sensor data indicates a motion gesture, the motion gesture configured to generate an associated movement for the interactive window; and generating, by the data processing hardware, the associated movement for the interactive window based on the motion gesture.

However, Luchner teaches the method wherein: 
determining, by the data processing hardware, that the updated sensor data indicates a motion gesture, the motion gesture configured to generate an associated movement for the interactive window (see Luchner: Fig.2, [0034], “block 208 the process determines that the current user interface context requires gesture and motion, the process proceeds to block 210.”) and
generating, by the data processing hardware, the associated movement for the interactive window based on the motion gesture (see Luchner: Fig.2, [0034], “If at block 218 the process determines that the gesture/motion combination is not in a current library the process proceeds to block 219, where it provides user feedback indicating that the gesture/motion combination was not found or not accepted, and then returns to block 204 where it watches for a further gesture and/or motion. But if at block 218 the process determines that the gesture/motion combination is indeed found in the library, it proceeds to block 220 where it correlates or associates the gesture/motion to a command for a UI control within the set of displayed UI controls. At block 222, the process transmits the UI command to the applicable user interface control, updates the UI control accordingly”)
	Because Cypher, Ni , Pryor and Luchner are in the same/similar field of endeavor of interactive display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher to include a system that comprise several motion gesture including a hand swipe gesture or, an open palm to a fist gesture or  a push motion and the motion gestures configured to generate an associated movement for the interactive window as taught by Luchner. One would have been motivated to make such a combination in order to provide users an easier and efficient control of displayed content for selecting or manipulating items on a touch screen without physical control device (see Luchner [0002])

Regarding Claim 5, 
	Cypher, Ni and Pryor teaches all the claim limitations of claim 4. Cypher, Ni and Pryor does not teach or disclose the method wherein the motion gesture comprises a hand swipe and the associated movement moves the interactive window from a center position aligned with the user to an offset position misaligned with the user.
	However, Luchner teaches the method wherein the motion gesture comprises a hand swipe and the associated movement moves the interactive window from a center position aligned with the user to an offset position misaligned with the user (see Luchner: for e.g. Fig.6A-6D, [0055], illustrating a hand swipe applied to the interactive window and the associated content moved from center position left side of the display, “With the index finger still extended, the user moves their hand from position 610 to position 612 ( swipe motion gesture). As the hand moves the inter-region separator follows, tracking the hand's motion in substantially real time, and stopping when the hand stops. And as inter-region separator 608 follows, a new software-defined display region 606 appears on one side of it, the right side in this embodiment, When the hand reaches position 612, the user simply lowers the hand to indicate that inter-region separator is now in the desired location and the three display regions are of the desired size (see FIG. 6B).”)
	Because Cypher, Ni , Pryor and Luchner are in the same/similar field of endeavor of interactive display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher to include a system that comprise several motion gesture comprises a hand swipe and the associated movement moves the interactive window from a center position aligned with the user to an offset position misaligned with the user as taught by Luchner. One would have been motivated to make such a combination in order to provide users an easier and efficient control of displayed content for selecting or manipulating items on a touch screen without physical control device (see Luchner [0002])
	
Regarding Claim 6, 
	Cypher, Ni and Pryor teaches all the claim limitations of claim 4. Cypher, Ni and Pryor does not teach or disclose the method wherein the motion gesture comprises an open palm to a fist and the associated movement moves the interactive window from a background of the display to a foreground of the display.
	However, Luchner the method wherein the motion gesture comprises an open palm to a fist and the associated movement moves the interactive window from a background of the display to a foreground of the display (see Luchner: for e.g. Fig.8B, “To select an item from the display the user moves the hand and, as the hand moves, cursor 808 follows the hand, tracking the hand's motion in substantially real time, and stopping when the hand stops. When cursor 808 reaches desired item 810, the user confirms this item as their selection by quickly closing the hand to a fist, then opening the hand again to return to an open hand with the palm facing the display.”)

Regarding Claim 7, 
	Cypher, Ni and Pryor teaches all the claim limitations of claim 4. Cypher, Ni and Pryor does not teach or disclose the method wherein the motion gesture comprises a push motion and the associated movement moves the interactive window from a foreground of the display to a background in the display.
	However, Luchner the method wherein the motion gesture comprises a push motion and the associated movement moves the interactive window from a foreground of the display to a background in the display (see Luchner: for e.g. Fig.8C, “To select an item from the display the user moves their hand with the index finger still extended and, as the hand moves, cursor 808 follows the index finger, tracking the finger's motion in substantially real time, and stopping when the finger stops. When cursor 808 reaches desired item 810, the user thrusts the hand a push motion), or just the index finger, toward the screen--as if trying to poke the screen, as shown by the arrow--to confirm that item 810 is the desired selection.”)
	Because Cypher, Ni , Pryor and Luchner are in the same/similar field of endeavor of interactive display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher to include a system that comprise the motion gesture comprises a push motion and the associated movement moves the interactive window from a foreground of the display to a background in the display as taught by Luchner. One would have been motivated to make such a combination in order to provide users an easier and efficient control of displayed content for selecting or manipulating items on a touch screen without physical control device (see Luchner [0002])

Regarding Claims 16, 17, 18 and 19,
	Claims 16, 17, 18, and 19 are directed to system claim and incorporate similar/same technical features Claims 4, 5, 6 and 7 respectively and are rejected under the same rationale. 

Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Ni and in further view of Pryor as applied to Claims 1-3, 9-10, 14-15,20-22, 26 and 29 as shown above and in further view of ZIRAKNEJAD et al. (Pub. No.: US 20200038120 A1, Pub. Date: February 6, 2020.)

Regarding Claim 11, 
	Cypher and Ni and Pryor teach the method of claim 1, further comprising: 
receiving, at the data processing hardware, updated sensor data from the one or more sensors (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to
determining, by the data processing, that the user changed positions in the kitchen environment based on the updated sensor data ( see Ni: Fig.3A, [0037], “the user 302 can walk into their kitchen 320 and initialize a client automated assistant 330 via an assistant interface 332 of a client device 328 (e.g., an assistant device 326). The user 302 can initialize the client automated assistant 330 by providing a spoken utterance 322 such as, "Assistant, play music in the kitchen.")
	As shown above, Cypher and NI teach or disclose location user in the Kitchen enforcement (see Ni: Fig.3A, Fig.3B, [0038], [0040], illustrating user 302 in the kitchen environment “views 300 and 344 of a user 302 being provided suggestions for controlling one or more connected devices based on an interaction between the user 302 and an automated assistant, and/or a current status of one or more connected devices.”). (See Above the motivation to combine the Prior art Cypher with Ni)
	However, Cypher, Ni and Pryor does not explicitly teach or disclose the method wherein identifying, by the data processing hardware, a location of a head of the user within the kitchen environment and an orientation of the head of the user within the kitchen environment and displaying, by the data processing hardware, the interactive window in alignment with both the location of the head of the user and the orientation of the head of the user.

ZIRAKNEJAD teaches the method wherein 
identifying, by the data processing hardware, a location of a head of the user within the [surgical environment] and an orientation of the head of the user within the [surgical environment] (see ZIRAKNEJAD: Fig.1B, [0050], “the practitioner's hand 25A (for menu interactions) and obstructions within the workspace 15 (for menu configuration) are of interest. By increasing the field of view of sensor 14 or providing additional 3D optical sensor(s) 14, the torso and/or head 25B of practitioner 25 may also be tracked to determine the location of practitioner 25 and the practitioner's head location and/or orientation.”)
displaying, by the data processing hardware, the interactive window in alignment with both the location of the head of the user and the orientation of the head of the user (see ZIRAKNEJAD: Fig.1B, [0051], “System controller 30 comprises one or more processing units which connect to 3D optical sensors 14, control modules 32 and IDU display device 16. System controller 30 processes 3D data from 3D optical sensors 14 and determines the location and orientation of objects within workspace 15, which may include the hand(s) 25A, torso and/or head 25B of practitioner 25. Based on this 3D optical information, system controller 30 may send commands (corresponding to the practitioner's interactions with 3D control menu 17) to medical equipment 12 via appropriate control module(s) 32.”)
	Because Cypher, Ni , Pryor and ZIRAKNEJAD address the same/similar issue of interactive display and user interaction with interactive display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher to include a system that identify the location and orientation of a head of the user within the interactive window environment and displaying, the content in the  interactive window in alignment with both the location of the head of the user and the orientation of the head of the user as taught by ZIRAKNEJAD. One would have been motivated to make such a combination in order to provide users an easier and efficient control of displayed content for selecting or manipulating items on a touch screen without physical control device.

Regarding Claim 12, 
	Cypher, Ni and Pryor teach the method of claim 1, further comprising: 
receiving, at the data processing hardware, updated sensor data from the one or more sensors (see Cypher: Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate.”)
determining, by the data processing, that the user changed positions in the kitchen environment based on the updated sensor data ( see Ni: Fig.3A, [0037], “the user 302 can walk into their kitchen 320 and initialize a client automated assistant 330 via an assistant interface 332 of a client device 328 (e.g., an assistant device 326). The user 302 can initialize the client automated assistant 330 by providing a spoken utterance 322 such as, "Assistant, play music in the kitchen.")
	As shown above, Cypher and NI teach or disclose location user in the Kitchen enforcement (see Ni: Fig.3A, Fig.3B, [0038], [0040], illustrating user 302 in the kitchen environment “views 300 and 344 of a user 302 being provided suggestions for controlling one or more connected devices based on an interaction between the user 302 and an automated assistant, and/or a current status of one or more connected devices.”). (See Above the motivation to combine the Prior art Cypher with Ni)
	Cypher, Ni and Pryor does not explicitly teach or disclose the method wherein identifying, by the data processing hardware, a location of a center of mass of a torso of the user within the kitchen environment; and displaying, by the data processing hardware, the interactive window in alignment with the location of a center of mass of a torso of the user.
	ZIRAKNEJAD teaches the method wherein:
identifying, by the data processing hardware, a location of a center of mass of a torso of the user within the [surgical environment] (see ZIRAKNEJAD: Fig.1B, [0050], “ Primarily, the practitioner's hand 25A (for menu interactions) and obstructions within the workspace 15 (for menu configuration) are of interest. By increasing the field of view of sensor 14 or providing additional 3D optical sensor(s) 14, the torso and/or head 25B of practitioner 25 may also be tracked to determine the location of practitioner 25 and the practitioner's head location and/or orientation.”); and 
displaying, by the data processing hardware, the interactive window in alignment with the location of a center of mass of a torso of the user (see ZIRAKNEJAD: Fig.1B, [0050], “(see ZIRAKNEJAD: Fig.1B, [0051], “System controller 30 comprises one or more processing units which connect to 3D optical sensors 14, control modules 32 and IDU display device 16. System controller 30 processes 3D data from 3D optical sensors 14 and determines the location and orientation of objects within workspace 15, which may include the hand(s) 25A, torso and/or head 25B of practitioner 25. Based on this 3D optical information, system controller 30 may send commands (corresponding to the practitioner's interactions with 3D control menu 17) to medical equipment 12 via appropriate control module(s) 32.”)
	Because Cypher, Ni , Pryor and ZIRAKNEJAD are in the same/similar field of endeavor of interactive display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Cypher and Ni to include a system that identify the location of a center of mass of a torso of the user within the [kitchen environment] and displaying, by the data processing hardware, the interactive window in alignment with the location of a center of mass of a torso of the user.as taught by ZIRAKNEJAD. One would have been motivated to make such a combination in order to provide users an easier and efficient control of displayed content for selecting or manipulating objects on a touch screen without physical control device.

Regarding Claims 23 and 24,
	Claims 23 and 24 are directed to system claim and incorporate similar/same technical features Claims 11 and 12 respectively and are rejected under the same rationale. 


Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher Ni and Pryor as applied to claims 1-3, 9-10, 14-15,20-22, 26 and 29 as shown above and  in further view of Mani (Pub. No.: US 20200110532 Al, Pub. Date: April 9, 2020)

Regarding Claim 25, 
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher, Ni and Pryor does not explicitly teach or suggest the method wherein: 
determining, at the data processing hardware, that the sensor data indicates another presence of another user,
determining another identity of the other user within the kitchen environment based on the sensor data and 
determining another authorization for the other user based on the other determined identity, the other authorization including other control rights for the at least one appliance that are different than the control rights of the authorization

However, Mani teaches or suggests the method comprising :
determining, at the data processing hardware, that the sensor data indicates another presence of another user (see Mani: Fig.1, [0027], “sensors associated with various appliances are used to provide user presence information (e.g., location of the user in the room, and which appliance(s) that the user is currently interacting with, etc.). In some embodiments, the sensors also provide information on the indoor environment, such as temperature, time of day, lighting, noise level, activity level of the room. This environment information can further be used to select suitable user interface configuration for an appliance, in addition to the facial features of the user that is present in front of the appliance.”)
determining another identity of the other user within the kitchen environment based on the sensor data (see Mani: Fig.3, [0050],6 “user identity is a parameter that is output by one of the image processing models utilized by the image processing unit 115, and the resulting identity (e.g., Bob, Jane, Mary, Tim, and Eva) is used to adjust the user interface configuration of the appliance based on preconfigured correspondence between the user identity and available user interface configurations.”Bodman_18123330 1Application No. 16/832,808 Attorney Docket No. 017857-000007) Response to Office Action dated August 20, 2021
determining another authorization for the other user based on the other determined identity, the other authorization including other control rights for the at least one appliance that are different than the control rights of the authorization (see Mani: Fig.1, [0064], “, the age recognition is performed by a deep learning model that is trained on facial images of people of different age groups, and the facial images are categorized into two or more age categories (e.g. elderly, adult, teenager, grade school children, toddler, baby) with different accessibility enhancement needs and/or access restriction needs. In some embodiments, the training images used to train the deep learning model do not include images of the first user.”)
	Because Cypher, Ni and Mani are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to determine identity of the user present within the kitchen environments based on the sensor data provide access or control to the appliance as taught by Mani. After modification of Cypher, the interactive display that is in the retail environment can also determine identity of the user and provide permission to access the kitchen display environment   as taught by Mani. One would have been motivated to make such a combination in order to increase usage efficiency and user experience when interacting with the home appliances.

Regarding Claim 28,
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher further teaches the mentor comprising: 
determining, by the data processing hardware, that the sensor data indicates a presence of a user (see Cypher: Fig.6A, [0078], “upon detecting the presence of a proximate consumer (e.g., based on data received from an embedded motion sensor), the interactive wall display 110 may present a GUI that consumers may interact with (e.g., via a touch-capacitive surface) to browse or purchase items offered for sale by the retail store. As an example, FIG. 6B is a diagram illustrating a GUI 600 being presented by the interactive wall display 110 in response to detecting the presence of an individual 602, according to an example embodiment.”)

	Cypher, Ni and Pryor does not explicitly teach or suggest the method wherein:
determining an identity of the user present within the kitchen environment based on the sensor data,
determining an authorization for the user based on the determined identity, the authorization including control rights for the at least one appliance,
wherein the activating of the kitchen API is based on the presence of the user.
However, Mani teaches or suggests the method comprising:
determining an identity of the user present within the kitchen environment based on the sensor data (see Mani: Fig.1, [0035],[0044], “the appliance control unit 107 further includes an image processing unit 115 which includes a plurality of machine learning models for analyzing the images from the one or more cameras 102, and provide parameters deduced from the image analysis performed on the images, such as the age, gender, identity, presence and/or absence of facial accessories, presence and/or absence of the user's hands blocking various parts of the user's face (e.g., whole hand or finger(s) blocking the eye region, nose region, ear region, and/or mouth region of the facial images.”,  “additional models are trained to deduce the use's age and identity based on the face images.”); and 
determining an authorization for the user based on the determined identity, the authorization including control rights for the at least one appliance  (see Mani: Fig.1, [0046], “based on the result of the image analysis … restrict access to one or more functions of the appliance, or enabling access to one or more functions of the appliance based on the parameters generated by the image processing unit 115.” , [0008], “analyzing the user's facial features, including the user's age and/or identity, presence and identity of another user nearby, different access restrictions can be quickly activated or deactivated.”); 
wherein the activating of the kitchen API is based on the presence of the user (see Mani: Fig.4, [0057], “activates (408) a first control user interface configuration corresponding to the first parameter for the first home appliance (e.g., the first control user interface configuration has a modified input mode, modified user interface layout, a different set of permitted functions, a different feedback mode, different accessibility enhancement, and/or different access restrictions from the current control user interface configuration used immediately before the presence of the first user was detected) while the presence of the first user continues to be detected within the first threshold range of the first home appliance.”)
	Because Cypher, Ni, Pryor and Mani are in the same/similar field of endeavor of interactive display screen based on user presence, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to determine identity of the user present within the kitchen environments based on the sensor data provide access or control to the appliance as taught by Mani. After modification of Cypher, the interactive display that is in the retail environment can also determine identity of the user and provide permission to access the kitchen display environment as taught by Mani. One would have been motivated to make such a combination in order to increase usage efficiency and user experience when interacting with the home appliances.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher, Ni and Pryor as applied to claims 1-3, 9-10, 14-15,20-22, 26 and 29 as shown above and in further view of Pringle (Pub. No.: US  20050246989 Al, Pub. Date: 02-Apr-2004.)

Regarding Claim 27,
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher teaches a display mounted in the retail wall ( see Fig.6A-6B, [0075]-[0077], describing a mounted display). In addition Ni teaches or suggests a display monitor mounted in the kitchen counter (see Fig.3b, Fig.3B,[0038], describing a mounted monitor in the kitchen counter). Furthermore, Pryor teaches or suggests a counter top located display in the kitchen environment that is used to control all the kitchen appliances. In other words, Cypher, Ni and Pryor teaches or suggest the installation of a panel to the wall . The only limitation that Cypher, Ni and Pryor does not teach is the method of installing the stainless steel sheeting, plastic or synthetic panels to the wall. 
	Cypher, Ni and Pryor does not teach or suggest the method wherein the [panel] is configured to mounted to the wall with brackets that are recessed into the wall between studs of the wall.
	However, Pringle teaches the method wherein the display is configured to mounted to the wall with brackets that are recessed into the wall between studs of the wall (see Pringle: Fig.7, Fig.8, [0045], describing the installation of a backsplash to the kitchen wall, “The backsplash 320  is secured to a wall mount 362 in another manner described below. The support 332 of the backsplash 320 in FIGS. 7 and 8 is substantially planar and includes support apertures 386 defined therein. The wall mount 362 includes flanges (e.g., top and bottom flanges 376) that each include apertures therein for receiving fasteners for coupling the wall mount 362 to the wall 324. The wall mount 362 also includes studs 388 that project from the front of the wall mount 362.”)
	Because Cypher, Ni, Pryor and Pringle address the same/similar issue of mounting or installing a panel to the wall, , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to install or mount the display the wall with brackets that are recessed into the wall between studs of the wall as taught by Pringle. After modification of Cypher, the interactive display that is mounted to the wall in the retail environment can also use a secured to a wall mount  method using the wall studs and brackets as taught by Pringle. One would have been motivated to make such a combination in order to securely and safely mount a display panel to the wall.

Regarding Claims 30
	Cypher, Ni and Pryor teaches all the limitations of Claim 1. Cypher, Ni and Pryor does not teach or suggest the system wherein the backsplash includes a bracket arranged between the overlay and the counter.
	However, Pringle teaches the system wherein the backsplash includes a bracket arranged between the overlay and the counter (see Pringle: Fig.7, Fig.8, [0046], “the complementary fasteners 391 are threaded nuts that threadably engage the studs 388 to couple the wall mount 362, the support 332, and the tiles 336 together. In some constructions, the studs 388 and the complementary fasteners 391 can be press-fit or snap-fit together or can be connected together in any other manner to couple the wall mount 362, the support 332 and the tiles 336 together.”)
	Because Cypher, Ni, Pryor and Pringle address the same/similar issue of mounting or installing a panel to the wall, , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Cypher to includes a bracket arranged between the overlay and the counter as taught by Pringle. After modification of Cypher, the interactive display that is mounted to the wall in the retail environment can also use a secured to a wall mount  method using the wall studs and brackets as taught by Pringle. One would have been motivated to make such a combination in order to securely and safely mount a display panel to the wall.

Response to Amendment/Remarks

Claim Rejections - 35 U.S.C. § 103,
	 Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.W.S./Examiner, Art Unit 2177       
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177